DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on June 10, 2022 is acknowledged.  The traversal is on the grounds that it would not pose an undue burden to examine the full scope of the claimed invention.  This is not found persuasive because the cell can be used for purposes other than producing a desired protein; for example, production of a non-human transgenic organism.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 10, 2022.  Accordingly, claims 1-9 are under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
At claim 4, line 3, “Spodoptera frugiperda” and “Bombyx mori” should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen et al. (U.S. Patent No. 5,236,838, issued August 17, 1993, and cited in the Information Disclosure Statement filed June 5, 2019), see the entire document, in view of Jarvis et al. (PCT Patent Application Publication No. 2009/079376, published June 25, 2009, and cited in the Information Disclosure Statement filed June 5, 2019), see the entire document.  
Rasmussen discloses eukaryotic cells that can be used for the production of recombinant enzymatically active glucocerebrosidase (abstract).  Rasmussen discloses that the eukaryotic cell comprises an introduced glucocerebrosidase-encoding nucleic acid, and that the cell expresses the glucocerebrosidase (abstract and claim 1).  Rasmussen discloses that the glucocerebrosidase is human glucocerebrosidase (column 4, lines 6-25).  Rasmussen discloses that this the cells expressing the introduced human gene are Sf9 insect cells (a Spodoptera frugiperda cell line) (column 4, lines 31-39, column 4, line 62 to column 5, line 5, and column 5, line 67 to column 6, line 17).  Rasmussen discloses the purification of glucocerebrosidase from insect cells (column 8, lines 29-61).  Rasmussen also discloses Chinese Hamster Ovary (CHO) cells into which human glucocerebrosidase is introduced and expressed in, and purified from (column 10, line 64 to column 12, line 30).  Rasmussen discloses that in order for glucocerebrosidase to be useful for the treatment of Gaucher’s disease, it must be correctly glycosylated (column 12, lines 33-54).  Rasmussen discloses that glucocerebrosidase should have at least one exposed mannose, and preferably more than one (column 12, lines 33-54).  Rasmussen discloses that the ability of the glucocerebrosidase to bind to and be taken up by macrophages is important (column 2, lines 12-25 and column 13, line 56 to column 14, line 20).  Rasmussen further discloses that, in order for glucocerebrosidase to successfully treat Gaucher's disease, the glucocerebrosidase to provide a carbohydrate structure which will target human mannose receptors (column 14, lines 22-34).
	Rasmussen fails to disclose or suggest a transformed mammalian cell having an insect β-N-acetylglucosaminidase gene introduced and expressed along with the glycoprotein glucocerebrosidase.
	Jarvis discloses a transgenic cell line for production of recombinant glycoproteins, which cell line comprises nucleic acid sequences encoding β-N-acetylglucosaminidase genes (page 1, lines 20-24).  Jarvis discloses that, in both insects and mammalian cells, the glycosylation pathways begin with co-translational transfer of N-glycan precursors to nascent proteins, which are subsequently trimmed and elongated in the endoplasmic reticulum and Golgi apparatus to a common intermediate having exposed mannose residues (page 1, line 36 to page 2, line 17.  Jarvis discloses that, in mammalian cells, the intermediate is elongated by glycosyltransferases to produce complex N-glycans having terminal sialic acid residues (page 2, lines 5-7).  Jarvis discloses that this elongation does not occur in insects, leaving exposed mannose groups in the form of paucimannose N-glycans (page 2, lines 7-17).  Jarvis discloses several β-N-acetylglucosaminidase genes from S. frugiperda, including SfGlcNAcase-1, -2, and -3 (page 3, lines 13-29).  Jarvis discloses an additional β-N-acetylglucosaminidase gene from S. frugiperda, designated SfFDL, which cleaves the terminal N-acetylglucosamine residue from the α3 branch of N-glycan substrates (page 5, lines 1-16).  Jarvis further discloses an FDL gene from Bombyx mori (BmFDL) (page 38, line 8 to page 39, line 9).  Jarvis discloses that these genes can be used for remodeling recombinant glycoprotein glycans, including the production of mammalian-like N-glycans in insect cells (page 4, lines 18-34).
	It would have been obvious to one with ordinary skill in the art at the time the invention was made to introduce Jarvis’ lepidopteran insect β-N-acetylglucosaminidase genes, including Jarvis’ SFGlcNAcase-1, 2, 3, SfFDL, and BmFDL genes into the transformed CHO cells of Rasmussen, which express glucocerebrosidase, because these insect genes allow for glycoproteins to have glycosylation patterns not normally found in mammalian cells, which are produced, according to Jarvis in the Golgi apparatus.  Here, it is desirable to prepare recombinant glucocerebrosidase in CHO cells that has one or more exposed mannose residues in order to have the glucocerebrosidase trafficked to macrophages, where the protein can be used to treat Gaucher's disease, according to Rasmussen.  Thus, it would be obvious to one of ordinary skill in the art to use Jarvis' insect enzyme genes in Rasmussen’s transformed CHO cells in order to obtain the desired and correct glycosylation pattern in order to optimally treat a Gaucher’s disease patient.  Using the combination disclosed and suggested by Rasmussen and Jarvis, one of ordinary skill in the art would have a reasonable expectation of success in preparing and using Rasmussen’s transformed mammalian cells to produce correctly glycosylated glucocerebrosidase in a cell also transformed with Jarvis’ insect β-N-acetylglucosaminidase genes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636